Title: To John Adams from Richard Rush, 11 July 1814
From: Rush, Richard
To: Adams, John


				
					Respected Sir.
					Washington July 11. 1814.
				
				The pleasure I usually derive in opening a letter from you, was considerably abated at the receipt of your last favor, because it spoke of your indisposition. I hope the cessation of your north and north east winds, with a return of dryer weather, will have  restored you to health. I hope that years of tranquility and happiness are yet to shine upon you before the close of your illustrious life. That you are yet to live a blessing to your friends, an ornament to your country.I ventured to put this last favor from you into the hands of the President for I knew it would give him pleasure. Nor was I mistaken. He returned it to me  yesterday saying with what satisfaction he had read it. After dwelling on its contents his remark was “that opinions from such a quarter had the smack of rich and old wine.” He was much struck with the calculation of three tons for every soldier, and thought it not only good arithmetic but good logick. He begged that when I next write I would present you his best respects, with his most cordial wishes for the restoration of your  health. I believe, Sir, that he would be more gratified then you could be at your being the bearer of congratulations to the Bourbons! Joining him in his wishes for your health and happiness, I conclude, for the present, with my accustomed tribute of attachment and respect
				
					R. Rush
				
				
			